I think it highly probable that if the testator had been asked whether he expected his will to operate upon all the property of both kinds which he should own at the time of his death, he would have answered in the affirmative. Men not familiar with legal distinctions do not usually appreciate the rules which discriminate between the two kinds of property, and the intention of many testators is frustrated by the want of words charging legacies upon the real estate, where they fully designed that they should be paid, if he left sufficient means of any kind to pay them. We cannot, however, act upon a conjecture, however plausible. The question is, whether this testator has used language denoting with reasonable certainty his intent to devise all his real property, that is, all of such property as he should have at the time of his death. The statute contains only the first mentioned expression; and, no doubt, a devise of real estate, universal in its terms, would carry after-acquired lands, without any language pointing to the period of the testator's death. But where such unlimited terms are not used, there must be words in the will which will enable us to see that he intended it to operate upon real estate which he should afterwards purchase. Now, there is nothing in this will to that effect, unless it be that in which he declares that the appointment of the executors is for the final and full settlement of his estate, whether real or personal. If he had owned no real estate when he executed the will, I should think that the embracing of that term, when defining the scope of the powers of his executors, would, by great liberality of construction, subject after-acquired lands. But he did own other real estate, and devised *Page 570 
it to his niece. If that devise had been simple, vesting the estate immediately in possession and control, as well as in interest, so that his executors could have no duties to perform respecting it, the fact of its existence would not, perhaps, have any bearing on the question. But she was not to have the possession, or the uncontrolled disposition, of the rents and profits, until she should come of age. Those rents and profits were, during her minority, to be paid to her father or uncle, to be applied to her use and support. By whom were the rents and profits to be paid to the father or uncle? I think, by the executors; and I presume it was for that reason that they were authorized to appoint trustees, inasmuch as the land devised lay in a distant State. Then the land might be sold after her majority, and the proceeds take the place of the land. If the rule in Shelley's case prevails in Alabama, she took a fee simple absolute, notwithstanding the devise to her heirs, and what is said about selling would be idle; whereas, if that rule is abolished, her heirs took an estate in remainder, with perhaps a power, by implication, in the executors to sell. But whatever may be the effect of this limitation on the power of the executors, we see enough in the disposition of the property to show that the testator might well have contemplated the agency of his executors in the final and full settlement of his estate in that Alabama property.
I agree that the reasons which have induced the English courts, in construing devises, to lean in favor of the heir, do not exist with the same force in this country, where we have no policy which favors the perpetuating of estates in a single male descendant; still, our law of descents points out the succession of real estate in the case of intestacy, and we have no right to break in upon the course of succession, unless we can see, satisfactorily and clearly, that the owner has appointed it differently.
I think the after-acquired land was not devised or subject to a power of sale for the payment of legacies; and that the judgment appealed from should be affirmed.
All the judges concurring, judgment affirmed. *Page 571